Case 9:20-cv-80898-WPD Document 16-1 Entered on FLSD Docket 08/03/2020 Page 1 of 10




                                     Exhibit “A”
                            Rosas, et al., v. Hi-Tech Pharmaceuticals
                                 cv 20-004433-DOC-DRM
                         D.E. 46, Order Re: Motion to Dismiss [13]
                         __________________________________




                                              3
Case
 Case9:20-cv-80898-WPD  Document
       8:20-cv-00433-DOC-DFM     16-1 Entered
                             Document         on07/29/20
                                       46 Filed FLSD Docket 08/03/2020
                                                         Page           Page
                                                              1 of 9 Page     2 of 10
                                                                          ID #:567




 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                               SOUTHERN DIVISION
11

12

13
     CRISTIAN ROSAS ET AL.,                       Case No.: CV 20-00433-DOC-DFM
14
           Plaintiffs,
15

16
           v.
17                                                ORDER RE: MOTION TO DISMISS
18
     HI-TECH PHARMACEUTICALS,                     [13]
19         Defendant.
20

21

22

23

24

25

26

27

28


                                            -1-
Case
 Case9:20-cv-80898-WPD  Document
       8:20-cv-00433-DOC-DFM     16-1 Entered
                             Document         on07/29/20
                                       46 Filed FLSD Docket 08/03/2020
                                                         Page           Page
                                                              2 of 9 Page     3 of 10
                                                                          ID #:568




 1          Before the Court is Defendant Hi-Tech Pharmaceuticals, Inc.’s (“Defendant”) Motion to
 2   Dismiss (“Motion”) (Dkt. 13). The Court finds this matter appropriate for resolution without
 3   oral argument. See Fed. R. Civ. P. 78; C.D. Cal. R. 7-15. For the reasons stated below, the Court
 4   GRANTS Defendant’s Motion.
 5          I.      Background
 6               A. Factual Background
 7          Plaintiffs Cristian Rosas, Ralph Milan, and Tanner Ayoob (collectively, “Plaintiffs”)
 8   purchased dietary supplemental products from Defendant that allegedly contain ingredients not
 9   safe for human consumption. See Compl. (Dkt. 1) ¶¶ 2, 19. Specifically, Plaintiffs purchased
10   the following: “Mesomorph Pre-Workout,” “DMAA Enhanced – Off the Chain Aminos,”
11   “HydroxyElite,” and “Lipodrene: With 25mg Ephedara Extract” (collectively, the “Products”).
12   Id. The products contain the ingredients 1,3-dimethylamylamine (“DMAA”),
13   dimethylhexylamine (“DMHA”), and methylsynephrine. Id. ¶ 19.
14          DMAA and DMHA were originally developed for use in nasal decongestants, but their
15   consumption has been shown to increase the uptake of dopamine and noradrenaline. Id. ¶ 20.
16   Methylsynephrine is a stimulant used in pre-workout supplements that increases blood pressure
17   and heart rate, but may cause nausea, vomiting, agitation, or cardiac arrest. Id. ¶ 21. The Food
18   and Drug Administration (“FDA”) considers DMAA, DMHA, and methylsynephrine not safe
19   or approved for human consumption.1 Id. ¶ 3.
20          The FDA issued a warning letter to Defendant on April 10, 2019 about its products that
21   contain the ingredient DMHA. See Motion (“Mot.”) (Dkt. 13) at 11:20. The FDA notified
22   Defendant of the following:
23          To the best of FDA’s knowledge, there is no information demonstrating that
24          DMHA was lawfully marketed as a dietary ingredient in the United States before
25
       1
26        See DMAA in Products Marked as Dietary Supplements, U.S. Food & Drug Administration (Aug. 7, 2018),
     https://www.fda.gov/food/dietary-supplement-products-ingredients/dmaa-products-marketed-dietary-
27   supplements; DMHA in Dietary Supplements, U.S. Food & Drug Administration (Apr. 19, 2019),
     https://www.fda.gov/FOOD/DIETARY-SUPPLEMENT-PRODUCTS-INGREDIENTS/DMHA-DIETARY-
28   SUPPLEMENTS; Methylsynephrine in Dietary Supplements, U.S. Food & Drug Administration (Nov. 29, 2017),
     https://www.fda.gov/food/dietary-supplement-products-ingredients/methylsynephrine-dietary-supplements.

                                                        -2-
Case
 Case9:20-cv-80898-WPD  Document
       8:20-cv-00433-DOC-DFM     16-1 Entered
                             Document         on07/29/20
                                       46 Filed FLSD Docket 08/03/2020
                                                         Page           Page
                                                              3 of 9 Page     4 of 10
                                                                          ID #:569




 1          October 15, 1994, nor is there information demonstrating that this ingredient has
 2          been present in the food supply as an article used for human food in a form in
 3          which the food has not been chemically altered. . . . In the absence of a history of
 4          use or other evidence of safety establishing that DMHA . . . will reasonably be
 5          expected to be safe, dietary supplements containing DMHA as a new dietary
 6          ingredient are adulterated. . . . Adulterated foods cannot be legally . . . marketed in
 7          the United States. . . . You should take prompt action to correct the violations
 8          addressed in this letter. . . . Failure to immediately cease distribution of your
 9          products . . . that contain DMHA, could result in enforcement action by the FDA
10          without further notice.
11   See Declaration of Theodora McCormick (“McCormick Declaration”) (Dkt. 13), Ex. A at 39-
12   40. The FDA has issued similar warning letters to manufacturers who use DMAA and
13   methylsynephrine in their products. See, e.g., Letter from Food and Drug Administration to SEI
14   Pharmaceuticals (April 12, 2012) (on file with the Food and Drug Administration); Letter from
15   Food and Drug Administration to Cordy Hooten, Chief Exec. Officer, Chaotic Labz (Mar. 31,
16   2016) (on file with the Food and Drug Administration).
17          Defendant challenged the FDA’s attempt to ban DMHA in the District Court for the
18   District of Columbia (“D.C. Action”), alleging it did not engage in the proper rulemaking
19   process necessary to formally ban DMHA. See McCormick Decl., Ex. B ¶¶ 40-41. The District
20   Court for the District of Columbia dismissed Defendant’s case on June 29, 2020 because the
21   FDA’s warning letter did not constitute final agency action subject to judicial review. See
22   Suppl. Authority (Dkt. 32) at 8.
23            B. Procedural Background
24          On March 3, 2020, Plaintiffs filed a class action complaint pleading five causes of
25   action: (1) violation of California’s Consumer Legal Remedies Act (“CLRA”), (2) violation of
26   California’s False Advertising Law (“FAL”), (3) violation of California’s Unfair Competition
27   Law (“UCL”), (4) negligent misrepresentation, and (5) intentional misrepresentation. See
28   generally Compl. Defendant filed the instant Motion to Dismiss Plaintiffs’ claims under the

                                                      -3-
Case
 Case9:20-cv-80898-WPD  Document
       8:20-cv-00433-DOC-DFM     16-1 Entered
                             Document         on07/29/20
                                       46 Filed FLSD Docket 08/03/2020
                                                         Page           Page
                                                              4 of 9 Page     5 of 10
                                                                          ID #:570




 1   doctrine of primary jurisdiction, among other grounds. On June 8, 2020, Plaintiffs filed their
 2   Opposition (Dkt. 15), and Defendant submitted its Reply (Dkt. 26) on June 22, 2020. Plaintiffs
 3   and Defendant also filed supplemental briefs (Dkts. 35 and 36, respectively) in response to the
 4   dismissal of the D.C. Action.
 5          II.    Legal Standard
 6          The primary jurisdiction doctrine allows a court to either stay proceedings or to dismiss
 7   a complaint without prejudice “pending the resolution of an issue with the special competence
 8   of an administrative agency.” Clark v. Time Warner Cable, 523 F.3d 1110, 1114 (9th Cir.
 9   2008). When exercising the doctrine, the court determines that “an otherwise cognizable claim
10   implicates technical and policy questions that should be addressed in the first instance by the
11   agency with regulatory authority over the relevant industry rather than by the judicial branch.”
12   Id. (citing Syntek Semiconductor Co., Ltd. v. Microchip Tech. Inc., 307 F.3d 775, 780 (9th Cir.
13   2002)).
14          A district court may invoke the doctrine when a claim requires the “resolution of an
15   issue of first impression, or of a particularly complicated issue that Congress has committed to
16   a regulatory agency.” Brown v. MCI WorldCom Network Servs., Inc., 277 F.3d 1166, 1172 (9th
17   Cir. 2002). However, it is not a doctrine that requires all claims within an agency’s purview to
18   be decided by the agency. Id. Rather it is a “doctrine used by courts to allocate initial
19   decisionmaking responsibility between agencies and courts where such [jurisdictional] overlaps
20   and potential for conflicts exist.” Syntek, 307 F.3d at 780. Although the doctrine is
21   discretionary, the Ninth Circuit has identified four factors in cases where courts have invoked
22   primary jurisdiction: “(1) the need to resolve an issue that (2) has been placed by Congress
23   within the jurisdiction of an administrative body having regulatory authority (3) pursuant to a
24   statute that subjects an industry or activity to a comprehensive regulatory scheme that (4)
25   requires expertise or uniformity in administration.” United States v. Gen. Dynamics Corp., 828
26   F.2d 1356, 1362 (9th Cir. 1987).
27

28


                                                      -4-
Case
 Case9:20-cv-80898-WPD  Document
       8:20-cv-00433-DOC-DFM     16-1 Entered
                             Document         on07/29/20
                                       46 Filed FLSD Docket 08/03/2020
                                                         Page           Page
                                                              5 of 9 Page     6 of 10
                                                                          ID #:571




 1          III.     Discussion
 2          In addition to exercising primary jurisdiction, Defendant asks the Court to dismiss
 3   Plaintiffs’ claims for the following reasons:
 4          (1) The Food, Drug, and Cosmetics Act (“FDCA”) preempts Plaintiffs’ claims;
 5          (2) plaintiffs lack standing;
 6          (3) the complaint fails to sufficiently plead violations of CLRA, FAL, UCL, negligent
 7                 misrepresentation, or intentional misrepresentation; and
 8          (4) decline jurisdiction under the doctrine of judicial abstention.
 9   See generally Mot. For the reasons discussed below, the Court need not address Defendant’s
10   additional grounds for dismissal.
11          Under the doctrine of primary jurisdiction, neither party contests that the Food and Drug
12   Administration (“FDA”) has regulatory authority and jurisdiction over the food industry.
13   However, the parties do contend that (1) there is a need to resolve an issue that (2) requires the
14   expertise of an administrative body. Specifically, Defendant claims that before Plaintiffs can
15   allege any sort of false advertising claim, the FDA must have made a final agency
16   determination as to whether DMAA, DMHA, and methylsynephrine are safe for human
17   consumption, thereby requiring the agency’s expertise. See Reply at 8:4-11, 22-25. Plaintiffs
18   contend that the FDA has already classified DMAA, DMHA, and methylsynephrine as unsafe
19   for human consumption and therefore the FDA’s expertise is not required. See Opp’n at 24:10-
20   21. The Court addresses each issue in turn.
21            A. Whether the FDA has taken final agency action to determine whether
22                   DMAA, DMHA, and methylsynephrine are dietary supplements safe for
23                   human consumption
24          For an agency action to be final, (1) there must be a “consummation” of the agency’s
25   decision-making process that is not tentative or interlocutory and (2) “the action must be one by
26   which ‘rights or obligations have been determined,’ or from which ‘legal consequences will
27   flow.’” Bennett v. Spear, 520 U.S. 154, 177-178 (1997) (citations omitted). An agency’s
28   warning letters fail to satisfy either condition. Dietary Supplemental Coalition, Inc. v. Sullivan,

                                                       -5-
Case
 Case9:20-cv-80898-WPD  Document
       8:20-cv-00433-DOC-DFM     16-1 Entered
                             Document         on07/29/20
                                       46 Filed FLSD Docket 08/03/2020
                                                         Page           Page
                                                              6 of 9 Page     7 of 10
                                                                          ID #:572




 1   978 F.2d 560, 563 (9th Cir. 1992); see also Biotics Research Corp. v. Heckler, 710 F.2d 1375,
 2   1377 (9th Cir. 1983) (“‘[T]he type of informal letter issued by the FDA . . . does not constitute
 3   the kind of formal or final agency action the Supreme Court had in mind . . .’”) (quoting IMS
 4   Ltd. v. Califano, 453 F. Supp. 157, 160 (C.D. Cal. 1977)).
 5          Specifically, warning letters from the FDA do not mark the consummation of the
 6   agency’s decision-making process. FDA warning letters give “firms an opportunity to take
 7   voluntary and prompt corrective action before [the agency] initiates an enforcement action.”
 8   FOOD AND DRUG ADMINISTRATION, REGULATORY PROCEDURES MANUAL § 4-1-1 (2017).
 9   Violations of the FDA’s warning letters “may lead to enforcement action,” but such
10   enforcement is not guaranteed. Id.
11          Here, Plaintiffs allege that the FDA has addressed the issue of whether DMAA, DMHA,
12   and methylsynephrine are safe for human consumption through the use of warning letters. See
13   Opp’n 23:8-20. Defendant claims that warning letters do not constitute final agency action. See
14   Reply at 9:2-10. The Court agrees with Defendant. The language in the FDA’s warning letter to
15   Defendant represents neither the “consummation” of the agency’s decision-making process nor
16   an action from which legal consequences will flow. For instance, the letter states that Defendant
17   “should take prompt action,” not that it must. See McCormick Decl., Ex. A at 39-40 (emphasis
18   added). The letter also notes that failure to cease distribution of products containing DMHA
19   “could result in enforcement action,” not that it will. Id. Moreover, even if the FDA has taken
20   enforcement action against Defendant, Plaintiffs’ use of warning letters to demonstrate a final
21   rule or final agency action is unavailing. Cf. Nutraceutical Corp. v. Von Eschenbach, 459 F.3d
22   1033, 1037 (10th Cir. 2006) (explaining the FDA’s extensive notice and comment process to
23   issue a final rule under DSHEA regulating the sale of ephedrine-alkaloid dietary supplements).
24          The Plaintiff relies on Reid v. Johnson & Johnson, 780 F.3d 952, 967 (9th Cir. 2015), to
25   argue that the FDA had taken final agency position through its warning letters, thereby
26   rendering primary jurisdiction inappropriate. See Opp’n at 23:13-16. In Reid, the plaintiff
27   brought suit against defendants Johnson & Johnson and McNeil Nutritionals, LLC for the false
28   claim that their product contained “no trans. fat” when it actually did. Reid, 780 F.3d at 956.

                                                     -6-
Case
 Case9:20-cv-80898-WPD  Document
       8:20-cv-00433-DOC-DFM     16-1 Entered
                             Document         on07/29/20
                                       46 Filed FLSD Docket 08/03/2020
                                                         Page           Page
                                                              7 of 9 Page     8 of 10
                                                                          ID #:573




 1   However, the Ninth Circuit in Reid noted that there was already an existing FDA regulation
 2   specifically addressing trans fat on nutrition labels:
 3          If the serving contains less than 0.5 gram, the content when declared, shall be
 4          expressed as zero . . . if a statement of the trans fat content is not required and, as a
 5          result, not declared, the statement “Not a significant source of trans fat” shall be
 6          placed at the bottom of the table of nutrient values.
 7   21 C.F.R. § 101.9(c)(2)(ii). The FDA did not take a final position regarding the use of trans fat
 8   labels through its warning letters as Plaintiffs allege. Rather, “there [was] already an interim
 9   final rule on the books” from which the FDA based their warning letters. Reid, 780 F.3d at 966.
10   Cf. S. Rep. No. 103-410, at 35 (1994) (Conf. Rep.) (“[When the FDA declares a dietary
11   supplement adulterated under the Dietary Supplement Health and Education Act], the FDA
12   would publish a notice in the Federal Register . . . setting forth the basis for their position that a
13   substantial . . . risk of illness or injury is presented.”). Here, however, neither party cited a
14   similar regulation nor an “interim final rule” other than the FDA’s warning letters.
15          Accordingly, the Court finds that the FDA has not taken final agency action to determine
16   whether DMAA, DMHA, and methylsynephrine are safe for human consumption.
17             B. Whether the issue of DMAA, DMHA, and methylsynephrine being dietary
18                supplements and therefore safe for human consumption requires the
19                expertise of the FDA or uniformity in administration
20          Classification of a product or ingredient as either a drug, biological product, or food
21   involves the “determination of technical and scientific questions” best left to agency expertise.
22   Biotics, 710 F.2d at 1377 (quoting Weinberger v. Bentex Pharmaceuticals, Inc., 412 U.S. 645,
23   654 (1973)). In such cases, a district court should decline to review “anything less than the final
24   administrative determination on the classification of the product.” Dietary Supplemental
25   Coalition, Inc. v. Sullivan, 978 F.2d 560, 563 (9th Cir. 1992) (citing Bentex, 710 F.2d at 1377).
26          In 1994, Congress enacted the Dietary Supplement Health and Education Act
27   (“DSHEA”) to clarify labeling requirements on dietary products. Dietary Supplement Health
28   and Education Act, S. 784, 103rd Cong. § 1 (1994). Under DSHEA, the FDA regulates dietary

                                                       -7-
Case
 Case9:20-cv-80898-WPD  Document
       8:20-cv-00433-DOC-DFM     16-1 Entered
                             Document         on07/29/20
                                       46 Filed FLSD Docket 08/03/2020
                                                         Page           Page
                                                              8 of 9 Page     9 of 10
                                                                          ID #:574




 1   supplements in a manner similar to food, preventing adulterated products from entering the
 2   market. See 21 U.S.C. § 331(a)-(c) (prohibiting adulterated food, drug, device, tobacco product,
 3   or cosmetic from entering interstate commerce).
 4          Here, Plaintiffs claim that the Court does not need the FDA’s expertise. See Opp’n at
 5   24:9. Plaintiffs argue that the FDA has already issued the definition of a dietary supplement,
 6   and the Court need only determine whether the ingredients in question constitute dietary
 7   supplements within the meaning of the statute. Id. at 24:17-20. Defendant contends that the
 8   Court should leave the question of statutory interpretation of these products principally to the
 9   FDA. See Supp. Br. at 6:11-17. The Court agrees with Defendant and declines Plaintiffs’
10   invitation.
11          Plaintiffs rely on United States v. Undetermined Quantities of All Articles of Finished &
12   In-Process Foods, 936 F.3d 1341, 1344 (11th Cir. 2019), to assert that courts do not need the
13   FDA’s expertise to determine whether certain ingredients constitute dietary supplements under
14   DSHEA. See Opp’n at 24:23-27. The Eleventh Circuit in Undetermined Quantities concluded
15   that Defendant’s DMAA constituted a dietary supplement under DSHEA. Id. at 1344.
16   Specifically, the court determined that DMAA was neither a “herb or other botanical” nor a
17   “constituent” of an herb or other botanical to qualify as a dietary supplement under DHSEA. Id.
18   at 1351. See also 21 U.S.C. § 321(ff)(1) (“The term ‘dietary supplement’ means a product . . .
19   intended to supplement the diet that . . . contains one or more of the following dietary
20   ingredients: an herb or other botanical . . . or constituent [of an herb or other botanical]”).
21          Although the Court recognizes the Eleventh Circuit’s interpretation, it declines the
22   request to conduct an analysis here. Whether DMAA, DMHA, and methylsynephrine constitute
23   dietary supplements under DSHEA requires the “determination of technical and scientific
24   questions” best left to the FDA. Biotics, 710 F.2d at 1377 (quoting Weinberger v. Bentex
25   Pharmaceuticals, Inc., 412 U.S. 645, 654 (1973)). Furthermore, if this Court proceeds with its
26   analysis, it is possible that its interpretation may differ from that of other courts. The Northern
27   District of California coming to a different interpretation of whether DMHA constitutes a
28   dietary supplement under DSHEA than the Central District of California, for example, would

                                                       -8-
Case 9:20-cv-80898-WPD
  Case                   Document
        8:20-cv-00433-DOC-DFM     16-1 Entered
                               Document        on FLSD
                                        46 Filed        Docket
                                                  07/29/20 Page08/03/2020 Page
                                                                 9 of 9 Page    10 of 10
                                                                             ID #:575




 1   create problems in “uniformity of administration.” Gen. Dynamics Corp., 828 F.2d at 1362.
 2   Various courts reaching different conclusions as to whether DMHA or methylsynephrine
 3   constitute dietary supplements would create the exact conflict that the Ninth Circuit
 4   acknowledged in Syntek and General Dynamics.
 5          Accordingly, the Court finds that the determination of DMAA, DMHA, and
 6   methylsynephrine as dietary supplements under DSHEA requires both the expertise of the FDA
 7   and uniformity in administration.
 8          IV.    Disposition
 9          For the reasons set forth above, the Court GRANTS WITHOUT PREJUDICE
10   Defendant’s Motion to Dismiss.
11

12          DATED: July 29, 2020
13
                                                                 DAVID O. CARTER
14
                                                           UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     -9-
